Plaintiff’s counsel insisted that the affidavit was defective, in not stating that defendant had fully and fairly stated the case to his counsel, and in not stating that his witnesses are necessary, and in not stating that he had fully and fairly disclosed to his said counsel the facts which he expected to prove by each and every of his said witnesses, &c.
Jewett, Justice.
Thought the counsel had mentioned defects enough; he would deny the motion with costs, without prejudice, and give the defendant’s attorney a chance to try again.